DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…….wherein the first MOS transistor is an NMOS transistor which has a first N-type region and a second N-type region and in which the first N-type region is electrically connected to the external terminal and is supplied with the first power supply voltage, the second MOS transistor is an NMOS transistor which has a third N-type region and a fourth N-type region and in which the third N-type region is electrically connected to the power supply circuit and is supplied with the second power supply voltage, the P+ region is supplied with the first power supply voltage” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 3, the prior art made of record does not disclose or suggest either alone or in combination “…wherein the first MOS transistor is an NMOS transistor which has a first N-type region and a second N-type region and in which the first N-type region is electrically connected to the external terminal and is supplied with the first power supply voltage, the second MOS transistor is an NMOS transistor which has a third N-type region and a fourth N-type region and in which the third N-type region is electrically connected to the power supply circuit and is supplied with the second power supply voltage…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 5, the prior art made of record does not disclose or suggest either alone or in combination “…wherein, the first MOS transistor is a PMOS transistor which has a first P-type region  and a second P-type region, and in which the first P-type region is electrically connected to the external terminal and is supplied with the first power supply voltage, the second MOS transistor is a PMOS transistor which has a third P-type region and a fourth P-type region and in which the third P-type region is electrically connected to the power supply circuit and is supplied with the second power supply Page 4 of 12Application No.: 16/668111 Amendment Dated: January 6, 2022Reply to Office Action of: October 6, 2021voltage, the N+ region is supplied with th….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 7, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein the first MOS transistor is a PMOS transistor which has a first P-type region and a second P-type region, and in which the first P-type region is electrically connected to the external terminal and is supplied with the first power supply voltage, the second MOS transistor is a PMOS transistor which has a third P-type region and a fourth P-type region and in which the third P-type region is electrically connected to the power supply circuit and is supplied with the second power supply voltage….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/06/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claims 2, 4, 9-11 are allowed being dependent on claim 1.
Claims 6, 8 are allowed being dependent on claim 5.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         

/SHAHED AHMED/               Primary Examiner, Art Unit 2813